Citation Nr: 1704275	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  12-01 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an eye condition and, if so, whether the claim may be granted.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for residuals of hysterectomy.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1995.  The Veteran did not serve in Southwest Asia.  The Veteran reported a subsequent period of service (7 years) with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and an August 2010 rating decision of the RO in Montgomery, Alabama.  Jurisdiction was subsequently transferred to the Atlanta RO.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The issues of entitlement to service connection for an eye disorder, fibromyalgia, residuals of hysterectomy, and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The claim for service connection for an eye condition was denied in a September 1996 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for service connection for an eye condition was denied in an unappealed September 1996 rating decision.  The claim was denied because, although the record established that he Veteran had been treated for left eye corneal erosion in service, no current disability was shown on VA examination in May 1996.  The May 1996 VA examination shows a diagnosis for history of recurrent erosion syndrome with no active disease currently present.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having reviewed the record, the Board finds that new and material has been received to reopen the previously denied claim for service connection for an eye condition.  The claim was denied in a September 1996 rating decision because the evidence failed to show a current disability.  Evidentiary submissions received since the September 1996 rating decision includes treatment records showing various disorders of the eye to include glaucoma, disorders of eyelids, chalazion, and herpes simplex with unspecified ophthalmologic complication.  The recent evidentiary submissions addresses the basis of the prior denial insofar as the evidence now shows disability of the eye.  Also, it is noted that the medical evidence is not cumulative or redundant of the evidence previously of record, and it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for eye disability is granted.



ORDER

The petition to reopen the claim for service connection for eye disability is granted.


REMAND

The Veteran seeks service connection for eye disability, fibromyalgia, residuals of hysterectomy, and diabetes mellitus.

The Veteran argued in April 2010 that problems with hysterectomy, diabetes mellitus, and eyes began while in service.  She noted that her condition was diagnosed as a herpes virus and first occurred while on active duty in the Army.  She stated that diabetes mellitus was first diagnosed by VA while she served in the National Guard and that a hysterectomy was performed during National Guard service by a civilian surgeon-but this was prompted by VA abnormal pap smear.  See Notice of Disagreement (April 2010).

The Veteran provided testimony at a Board hearing in May 2016.  She reported that she was diagnosed with fibromyalgia in service in 1998 and has been treated since that date.  She reported that she has urinary incontinence as a residual of hysterectomy performed in service.  It was noted that service treatment records included documented "complaints of cramping and bleeding and such."  The Veteran explained that she had a hysterectomy to remove fibroid tumors "all around my uterus."  She reported onset of diabetes also during service with the National Guard.  See Hearing Testimony (May 2016).

With regard to her eye claim, the Veteran testified that she had eye disability secondary to diabetes and, in the alternative, directly related to eye problems in service-described as an eye infection diagnosed as herpes.  See Hearing Testimony (May 2016).

A letter from the Veteran's attorney dated in May 2015 reflects that he seeks remand of the appeal for VA examinations and opinions.  He submitted an article that he says supports "the conclusion that cataracts are medically linked as a residual condition in individuals with diabetes."  See Third Party Correspondence (May 2016).

Having carefully reviewed the record, the Board finds that remand is necessary to ensure that VA has satisfied its duty to assist.  VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  Also, VA's duty to assist includes obtaining an examination or opinion when necessary to decide the claim.  38 C.F.R. § 3.159 (c).

In this case, a review of the record indicates that there are outstanding pertinent medical records from the following sources:  Franklin Square Hospital Center, Dr. P. Reddy; Dr. R.W. Marcus; Franklin Square Endocrinology; Dr. M. Bellantoni; Dr. T. Smith; and Drs. Fleishman & Strauss, LLC, Dr. A. Song.  See Medical Treatment Record - Non-Government Facility (May 2010).  VA should make reasonable efforts to obtain medical treatment records from these providers as well as those (if any) from Dr. T. Parks should.  See DBQ - Veteran Provided (June 2014).  

Additionally, the Veteran reported that her Army National Guard medical records support her claims, but these records have not yet been obtained and efforts to ascertain the Veteran's duty status during her tenure with National Guard have not been taken.  Notably, private treatment records dated October 2005 reflects that the Veteran had impaired fasting glucose and she had requested a medical note to take to the National Guard to excuse her from "field training" due to health problems.  See Medical Treatment Record - Non-Government Facility (February 2010).  A VA medical record reflects a problem list that included hysterectomy (onset 2004).  See Medical Treatment Record - Government Facility (March 2010).  In view of this, the AOJ should determine whether diabetes, a disease, is shown during a period of active duty or active duty for training (ACDUTRA).  Also, the AOJ should determine whether the Veteran's hysterectomy was performed during a period of active duty or ACDUTRA.

Lastly, the Board believes that VA examinations are necessary to decide the appeal.  38 C.F.R. § 3.159 (c)(4).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).  Service treatment records (STRs) dated in October 1984, September 1986, December 1987 and February 1993 reflect diagnoses for left eye corneal erosion; and the Veteran reported eye trouble on service separation examination dated in January 1995.  This coupled with the more recent evidence of record, which shows current eye treatment and disorder, triggers VA's duty to obtain an examination and opinion on whether any current eye disability is etiologically related to service.  Also, because STRs show complaints of swollen or painful joints along with leg cramps on service separation examination in January 1995, a VA examination and opinion is necessary to determine whether fibromyalgia diagnosed post service was first manifested in service.

Accordingly, the case is REMANDED for the following action:

1.  All updated VA treatment records should be obtained and associated with the claims file.  Also, the AOJ should request that the Veteran identify all medical care providers for her eye disorder, fibromyalgia, hysterectomy, and diabetes.  The AOJ should make reasonable efforts to obtain all private medical treatment records to include those from the following providers:  Franklin Square Hospital Center, Dr. P. Reddy; Dr. R.W. Marcus; Franklin Square Endocrinology; Dr. M. Bellantoni; Dr. T. Smith; and Drs. Fleishman & Strauss, LLC, Dr. A. Song; and Dr. T. Parks.  The AOJ should notify the Veteran if any attempts are unsuccessful and afford her an opportunity to provide such records.

2.  The AOJ should obtain all medical records associated with the Veteran's Army National Guard service.  These records should be associated with the claims file.

3.  The AOJ should undertake appropriate actions to verify the Veteran's service with the National Guard to include any periods of active duty, active duty for training, or inactive duty for training.

4.  The Veteran should be scheduled for a VA examination to ascertain whether any current eye disability is as likely as not (50 percent or greater probability) etiologically related to service.  A detailed medical history should be obtained.  All current disorders of the eyes should be identified to include their etiology and date of onset.  The examiner should specifically address the Veteran's theories that her current eye problems are related to either (a) eye problems documented during service between 1984 and 1993, or (b) diabetes mellitus.  It is noted that STRs dated in October 1984, September 1986, December 1987 and February 1993 reflect diagnoses for left eye corneal erosion; and the Veteran reported eye trouble on service separation examination dated in January 1995.  The examiner should consider and comment on the relevance of the article from the Journal of Ophthalmology (Diabetic Cataract -Patheogenesis, Epidemiology and Treatment) submitted by the Veteran's attorney that he states supports "the conclusion that cataracts are medically linked as a residual condition in individuals with diabetes."  See Web/HTML Documents (May 2016).

The claims file must be reviewed and the review noted in the examination report.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran should be scheduled for a VA examination to ascertain whether fibromyalgia diagnosed post service was as likely as not (50 percent or greater probability) first manifested in service between January 1982 to February 1995, or within the initial post separation year.  A detailed medical history should be obtained.  To the extent feasible, the examiner should indicate when the disease was first manifested (not documented).  It is noted that STRs show complaints of swollen or painful joints along with leg cramps on service separation examination in January 1995.  The examiner should address the Veteran's theory that fibromyalgia was first manifested in service.

The claims file must be reviewed and the review noted in the examination report.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  The AOJ should also undertake any other development it deems to be warranted.

7.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her attorney must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


